Exhibit 10.1

 

[Umbrella Bonus Pool Form Agreement]

 

FISCAL YEAR 2013

MANAGEMENT INCENTIVE PLAN

UMBRELLA BONUS POOL BONUS AGREEMENT

 

            This Sysco Corporation Fiscal Year 2013 Management Incentive Plan
UMBRELLA BONUS POOL Bonus Agreement (this “Agreement”) was adopted by the
Committee pursuant to the Sysco Corporation 2009 Management Incentive Plan (the
“Plan”) (a copy of which is attached as Exhibit 1) and agreed to by the Company
and __________ (“Executive”) effective August 23, 2012. This Agreement is
effective for the fiscal year ending June 29, 2013  (the “Plan Year”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Plan.

 

1.Calculation of Bonus.  

                        (a)            Notwithstanding anything to the contrary
contained herein, and subject to the further adjustments and limitations
provided for in the Plan and Section 1(c) of this Agreement, the bonus Executive
may earn under this Agreement shall equal up to ___ percent (____%) of two
percent (2%) of the Company’s Net Earnings for the Plan Year (the “Maximum
Bonus”).  “Net Earnings” means, for the Plan Year, the net earnings of the
Company as reported in the Company’s audited consolidated financial statements
for the Plan Year. The bonus payout for the Plan Year shall be determined under
Subsection 1(b) and adjusted under Subsection 1(c).

 

(b)                    Objective Performance Bonus.  The Objective Performance
Bonus shall equal the sum of the following:

 

                        (i)  Company Earnings Bonus –

Bonus Target

Amount

X

Company Earnings Bonus Percentage

X

50%

=

Company Earnings Bonus

 

                        (ii)  Company Sales Growth Bonus  –

Bonus Target Amount

X

Company Sales Growth Bonus Percentage

X

30%

=

Company Sales Growth Bonus

 

                                    (iii)  Company Capital Efficiency Bonus –

Bonus Target Amount

X

Company Capital Efficiency  Bonus Percentage

X

20%

=

Company Capital Efficiency Bonus

 

Each of the above components of Executive’s bonus shall be calculated
independently.  Executive will not receive a component of the bonus set forth in
this Section 1(b) if the



--------------------------------------------------------------------------------

 

 

 

Company does not achieve the “Threshold” level of performance as set forth in
the applicable Table B attached hereto for that component.  For purposes of
illustration, if the Company achieves the threshold Increase in Sales and Return
on Invested Capital but does not achieve the threshold fully diluted earnings
per share, each as set forth in the applicable Table B attached hereto,
Executive will receive a Company Sales Growth Bonus and Company Capital
Efficiency Bonus but will not receive a Company Earnings Bonus for the Plan
Year.   

            (c)            Adjustment to Bonus.   The Committee shall have the
discretion to reduce the bonus calculated pursuant to Section 1(a) above as set
forth in this Section 1(c).  Using the amount of the Objective Performance Bonus
as a baseline, the Committee may adjust 20% of the Objective Performance
Bonus based on the Committee’s evaluation of Executive’s achievement of the
strategic business objectives set forth on Exhibit 2, attached hereto.  In
calculating the amount of the adjusted Objective Performance Bonus,
 the Committee may increase 20% of the Objective Performance Bonus by up to 150%
or reduce 20% of the Objective Performance Bonus by up to 100% (to zero dollars
($0)) pursuant to this Section 1(c), but in no event shall the amount payable to
Executive pursuant to this Section 1(c) exceed the Maximum Bonus set forth in
Section 1(a) above for the year in which the bonus was earned.  

 

(d)            General Rules Regarding Bonus Calculation.  

 

                        (i)        Consistent Accounting. In determining whether
or not Executive is entitled to a bonus under this Agreement, the Company’s
accounting practice and generally accepted accounting principles (“GAAP”) shall
be applied on a basis consistent with prior periods, and such determination
shall be based on the calculations made by the Company, certified by the
Committee and binding on Executive. Notwithstanding the foregoing, if there is
any material change in GAAP during a Plan Year that results in a material change
in accounting for the revenues or expenses of the Company the calculations of
the relevant Table B percentage for the Plan Year (the “GAAP Change Year”) shall
be made as if such change in GAAP had not occurred during the GAAP Change
Year.  In determining the Increase in Earnings Per Share for the Company in the
year following the GAAP Change Year, the calculation shall be made after taking
into account such change in GAAP. 

                                    (ii)            Tax Law Changes.  If the
Internal Revenue Code is amended during the Plan Year and, as a result of such
amendment(s), the effective tax rate applicable to the earnings of the Company
(as described in the Income Taxes footnote to the financial statements contained
in the Company’s annual report to the Securities and Exchange Commission on Form
10-K for the Plan Year) changes during the year, the calculation of the relevant
Table B percentages for such Plan Year (the “Rate Change Year”) shall be made as
if such rate change had not occurred during the Rate Change Year.  In
determining the Increase in Earnings Per Share for the Company in the year
following the Rate Change Year, the calculation shall be made after taking into
account such rate change.

 

                        2.            Performance Metric Adjustments.    Certain
items of revenue, expense, gain, losses or other adjustments resulting from
extraordinary or non-recurring items, will be taken into account in the
application of the relevant performance metrics used to determine the amount of
the Executive’s bonus under Section 1(b) of this Agreement in accordance with
the following:

 

                        (a)            Multi-Employer Pension Adjustments: -
Adjustments resulting from the Company’s or an Operating Company’s complete or
partial withdrawal from a multi-employer pension plan sponsored by a third party
in which the Company or one of its Operating Companies participates (“Pension
Adjustments”).  The amount of any such adjustments shall be determined in
accordance with GAAP. Pension Adjustments shall initially be excluded from the
calculation of the performance metrics used to determine Executive’s bonus under
this Agreement;  provided however, the Committee may include all or any portion
of such Pension Adjustments in the determination of Executive’s bonus hereunder
in



--------------------------------------------------------------------------------

 

 

 

its discretion, if the Committee determines that the inclusion of all or any
portion of such Pension Adjustments will not impact the Company’s ability to
deduct all or any portion of the bonus payable to Executive under this Agreement
under Section 162(m) of the Code.

                        (b)            Acquisitions and Divestitures:  - All or
a portion of operating results, acquisition and divestiture expenses (including
any applicable break up fees), acquisition debt, if any, and any gains or losses
relating to or resulting from (i)  an acquisition by the Company of stock (or
other equity interest) or substantially all of the assets of a corporation,
partnership, limited liability company or other entity for a purchase price in
excess of $40 million;  and  (ii)  a  divestiture of an Operating Company or
operating division of the Company (including a sale of all or substantially all
of the assets thereof) for a sale price in excess of $40 million may be excluded
from the determination of Executive’s bonus under this Agreement;  provided
however, the Committee shall not make such an adjustment unless the Committee
determines that the exclusion of all or any portion of such adjustments will not
impact the Company’s ability to deduct the bonus payable to Executive under this
Agreement under Section 162(m) of the Code.

                        (c)            Certain Other Events.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, include or exclude
from the determination of the relevant performance metrics the results of
certain extraordinary items not otherwise contemplated by this Section 2, and
expenses related to restructuring of the Company and its subsidiaries (whether
or not such expenses are extraordinary or non-recurring), if the Committee
determines that the inclusion or exclusion of such items will not impact the
Company’s ability to deduct all or any portion of the bonus payable to Executive
under this Agreement under Section 162(m) of the Code.

            3.            Payment.  Within ninety (90) days following the end of
the Plan Year,  the Company shall determine and the Committee shall certify the
amount of any bonus earned by Executive under this Agreement.  Such bonus shall
be payable in the manner, at the times and in the amounts provided in the Plan.

 

            4.            Clawback of Bonus. In accordance with the Company’s
incentive payment clawback policy, in the event of a restatement of financial
results (other than a restatement due to a change in accounting policy) within
thirty-six (36) months of the payment of a bonus under this Agreement, and in
connection with such restatement the Committee determines in its sole and
absolute discretion, that the bonus paid to Executive under this Agreement for
the Plan Year would have been lower had it been calculated based on such
restated results (the “Adjusted MIP Bonus”), then the Company shall have the
right, subject to applicable governing law, to recoup from Executive, in such
form and at such time as the Committee determines in its sole and absolute
discretion, the excess of the amount of the incentive payment previously paid to
Executive pursuant to this Agreement (without regard to amounts deferred by
Executive under the Company’s executive benefit plans) over the Adjusted MIP
Bonus (the “Excess Payment”).  Executive hereby agrees that Executive shall
promptly repay to the Company the amount of any Excess Payment received by
Executive pursuant to this Agreement at the time or times and in the form
determined by the Committee. 

 

            5.            Confidentiality.  Executive hereby acknowledges and
agrees that the target performance levels set forth on Table B, attached hereto,
constitute confidential information of the Company, subject to the prohibition
on disclosure of confidential information under Sysco’s Code of Conduct. Any
disclosure of the target performance levels by Executive prior to the time such
target performance levels are disclosed to or known by the public, as determined
by the Committee, will result in the forfeiture (which may include a clawback)
by Executive of any bonus paid or otherwise payable to Executive under this
Agreement for the Plan Year. 

 





--------------------------------------------------------------------------------

 

 

 

6.         Definitions.



            (a)        For Calculations Regarding Table B:

            (i)        Total Invested Capital: – for any given fiscal year, and
with respect to the Company, the sum of the following:

            (AA)         Stockholder’s Equity: – the average of the amounts
outstanding for the Company (determined in accordance with Section 6(b) hereof)
at the end of each fiscal quarter for which the computation is being made
(quarterly average basis).

            (BB)        Long-Term Debt: – the average of the long-term portion
of the debt of the Company (determined in accordance with Section 6(b) hereof)
outstanding at the end of each fiscal quarter for which the computation is being
made (quarterly average basis).

            (ii)        Return on Invested Capital: – the Return on Invested
Capital for the Company is expressed as a percentage and is computed by dividing
the Company’s net after-tax earnings, as it may be adjusted pursuant to Section
2, for the Plan Year by the Company’s Total Invested Capital for the Plan Year,
as it may be adjusted pursuant to Section 2.   

            (iii)            Percentage Increase in Sales: - the Percentage
Increase in Sales, with respect to the Company, is expressed as a percentage and
is computed by comparing the Company’s sales, as they may be adjusted pursuant
to Section 2, for the Plan year to the Company’s sales for the prior fiscal
year, as they may be adjusted pursuant to Section 2. 

            (iv)          Company Earnings Bonus Percentage: - the percentage
determined from Table B-Fully Diluted EPS, attached hereto, which coincides with
the Company’s fully diluted earnings per share for the Plan Year.

            (v)        Company Sales Growth Bonus Percentage: - the percentage
determined from Table B-Sales Growth, attached hereto, which coincides with the
Company’s Percentage Increase in Sales for the Plan Year.

            (vi)         Company  Capital Efficiency Bonus Percentage: - the
percentage determined from Table B – Return on Invested Capital, attached
hereto, which coincides with the Company’s Return on Invested Capital for the
Plan Year.

(b)                        Method of Calculating Quarterly Averages: -- In
determining the average amount outstanding of stockholders’ equity, and
long-term debt under paragraphs 6(a)(i)(AA) and 6(a)(i)(BB), above, such
averages shall be determined by dividing five (5) into the sum of the amounts
outstanding of the relevant category at the end of each of the four quarters of
the relevant fiscal year plus the amount outstanding of the relevant category at
the beginning of the relevant fiscal year.

(c)                        Bonus Target Amount:  – Executive’s Target Bonus
Percentage for the Plan Year multiplied by the Executive’s base salary as of the
end of the relevant Plan Year.

(d)                        Target Bonus Percentage: -- ____%

            7.            Term of Agreement.  This Agreement shall remain
effective for the Plan Year (i.e., the fiscal year ending June 29, 2013) and
until any amounts due and payable to the Executive pursuant to this Agreement
are paid; provided however, that Section 4 of this Agreement shall survive the
termination of this Agreement until such time the Committee



--------------------------------------------------------------------------------

 

 

 

determines whether there is any Excess Payment due from Executive and the
payment of any such Excess Payment pursuant to Section 4 of this Agreement is
paid to the Company.

 

            8.            No Employment Arrangement Implied. Nothing in this
Agreement or the Plan shall imply any right of employment for Executive, and
except as set forth in Section 9 of the Plan with respect to a Change of Control
or as otherwise determined by the Committee, in its discretion, if Executive is
terminated, voluntarily or involuntarily, with or without cause, prior to the
end of the Plan Year, Executive shall not be entitled to any bonus for the Plan
Year regardless of whether or not such bonus had been or would have been earned
in whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.

 

            9.            Plan Provisions Shall Govern.   This Agreement is
subject to and governed by the Plan and in the case of any conflict between the
terms of this Agreement and the contents of the Plan, the terms of the Plan will
control.

 

            10.            Governing Law. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflict of laws.

 

            11.            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

            12.            Severability.  Provided the other provisions of this
Agreement do not frustrate the purpose and intent of the law, in the event that
any portion of this Agreement shall be determined to be invalid or unenforceable
to any extent, the same shall to that extent be deemed severable from this
Agreement, and the invalidity or unenforceability thereof shall not affect the
validity and enforceability of the remaining portion of this Agreement.



            13.            Amendment and Termination.   The Company may amend
this Agreement at any time without the approval of Executive up to and until the
day that is ninety (90) days after the beginning of the Plan Year. The Company
may amend this Agreement at any time that is more than ninety (90) days after
the beginning of the Plan Year without the approval of the Executive; provided
however no amendments will be permitted to this Agreement that would directly or
indirectly cause the compensation under this Agreement to fail to qualify as
“performance based compensation” as that term is defined in Section 162(m) of
the Code. Notwithstanding anything to the contrary contained in this Agreement,
the Company may terminate this Agreement at any time during the Plan Year and
Executive shall not be entitled to any bonus under this Agreement for the Plan
Year regardless of when during the Plan Year this Agreement is terminated.

 





--------------------------------------------------------------------------------

 

 

 

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first written above.

 

SYSCO
CORPORATION                                                            EXECUTIVE

 

 

By:
___________________________                                    __________________________

Russell
Libby                                                                        [Name
of Executive]

Senior Vice President, General Counsel

and Corporate Secretary

 

 

 

--------------------------------------------------------------------------------

 




EXHIBIT 1

“PLAN”

 





--------------------------------------------------------------------------------

 

 

 

EXHIBIT 2A

Strategic Business Objectives – Mr. DeLaney

 

1)

Effectively Carry Out All Key Aspects of Business Transformation

·

Timely and Cost Effective Deployment of Technology Platform

·

Achieve Targeted Operating Cost Savings

·

Achieve Product Cost Savings

·

Reduce SKU’s at the Opco Level

 

2)

Reduce Lost Business For Ex-CMU Customers and Increase the Ratio of New/Lost For
the Same Customer Base

 

3)

Successfully Execute Board Approved Strategic Acquisitions and Continue to
Achieve Growth Through Smaller Acquisitions

 

4)

Make Significant Progress Towards Our Strategic Goals For Leveraging Customer
Insight, Enhancing and Expanding Channels, Growing Sysco Ventures and
Implementing Category Management

 

5)

Make Continued Strides Toward Implementing an Effective Human Capital Plan –
Including Enhanced Talent Management, Performance Management, Diversity
Management and Filling Key New Leadership Positions

 

6)

Communicate Broadly the Strategic Direction of the Corporation to All Key
Stakeholders (Shareholders, Board, Customers, Suppliers, Associates)

 

 





--------------------------------------------------------------------------------

 

 

 

EXHIBIT 2A

Strategic Business Objectives – Mr. Kreidler

 

1)

Effectively Carry Out All Key Aspects of Business Transformation

·

Timely and Cost Effective Deployment of Technology Platform

·

Achieve Targeted Operating Cost Savings

·

Achieve Product Cost Savings

·

Reduce SKU’s at the Opco Level

 

2)

Reduce Lost Business For Ex-CMU Customers and Increase the Ratio of New/Lost For
the Same Customer Base

 

3)

Successfully Execute Board Approved Strategic Acquisitions and Continue to
Achieve Growth Through Smaller Acquisitions

 

4)

Make Continued Strides toward Implementing an Effective Human Capital Plan –
Including Enhanced Talent Management, Performance Management, Diversity
Management and Filling Key New Leadership Positions

 

5)

Communicate Broadly the Strategic Direction of the Corporation to All Key
Stakeholders (Shareholders, Board, Customers, Suppliers, Associates)

 

6)

Effectively Carry Out All Key Aspects of Financial Transformation

·

Timely and Cost Effective Deployment of Strategy Through Substantially All of
the US Broadline Operating Companies

·

Achieve Targeted Headcount Reductions





--------------------------------------------------------------------------------

 

 

 

EXHIBIT 2A

Strategic Business Objectives – Mr. Green

 

1)

Effectively Carry Out All Key Aspects of Business Transformation:

·

Timely and Cost Effective Deployment of Technology Platform

·

Achieve Targeted Operating Cost Savings

·

Achieve Product Cost Savings

·

Reduce SKU’s at the Opco Level

 

2)

Reduce Lost Business For Ex-CMU Customers and Increase the Ratio of New/Lost For
the Same Customer Base

 

3)

Successfully Execute Board Approved Strategic Acquisitions and Continue
to Achieve Growth Through Smaller Acquisitions

 

4)

Make Significant Progress Towards Our Strategic Goals For Leveraging
Customer Insight, Enhancing and Expanding Channels, Growing Sysco Ventures
and Implementing Category Management

 

5)

Make Continued Strides Toward Implementing an Effective Human Capital Plan
– Including Enhanced Talent Management, Performance Management,
Diversity Management and Filling Key New Leadership Positions

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

TABLE B

 

COMPANY PERFORMANCE BONUS

 

Attached



THE PERFORMANCE TARGETS SET FORTH ON THIS TABLE B CONSTITUTE “CONFIDENTIAL
INFORMATION” AND ANY DISCLOSURE OF SUCH PERFORMANCE TARGETS BY A PARTICIPANT
PRIOR TO THE TIME SUCH PERFORMANCE TARGETS BECOME PUBLIC INFORMATION WILL RESULT
IN SUCH PARTICIPANT FORFEITING HIS OR HER RIGHTS TO A BONUS UNDER THIS PROGRAM.

 

--------------------------------------------------------------------------------